Citation Nr: 1534043	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO. 09-45 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The November 2004 rating decision increased the evaluation for type II diabetes mellitus from 10 percent to 20 percent. Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw this issue. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In June 2010, the RO granted service connection for erectile dysfunction, assigning a noncompensable (i.e., 0 percent) rating effective in April 2010. Since a noncompensable evaluation was assigned, the erectile dysfunction is considered part and parcel of the type II diabetes mellitus. In October 2010, the Veteran noted disagreement with the noncompensable rating. A statement of the case (SOC) was issued in January 2012. In the March 2012 Statement of Accredited Representative in Appealed Case (in lieu of VA Form 646), the Veteran's representative continued the argument regarding a higher evaluation for erectile dysfunction. Consequently, the Board will review this issue, to include whether a separate compensable disability evaluation is warranted for erectile dysfunction. 

In support of his claim for an increased rating for type II diabetes mellitus with erectile dysfunction, in April 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO in Chicago, Illinois. A transcript of the hearing has been associated with the claims file. 

In December 2012, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, an April 2015 Post-Remand Brief.


FINDINGS OF FACT

1. The most probative evidence dated during the appellate period demonstrates that the Veteran's diabetes mellitus, type II, requires insulin and diet restrictions; however, it does not result in any regulation of his activities. 

2. The most probative evidence dated during the appellate period demonstrates that the Veteran's erectile dysfunction is not manifested by penile deformity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103(c)(2), 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.115b, 4.119, Diagnostic Code (DC) 7522, 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection. As indicated above, the RO increased the schedular rating for the Veteran's disability during the appeal, but the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw this issue. See AB, 6 Vet. App. at 38-39. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA examinations in September 2004, February 2008, June 2010, and June 2012. Moreover, the examiner produced a supplemental opinion in February 2013. There is no evidence, and the Veteran does not assert otherwise, that the VA examination reports are deficient in any manner. The examiner reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also VAOPGCPREC 11-95. 

As noted above, the Veteran participated in a Board hearing in April 2012. The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file and did not authorize VA to obtain any relevant private treatment records. Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained. 

A VLJ who chairs a hearing shall fulfill two duties, fully explain the issues and suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). At the April 2012 Board hearing, the VLJ asked specific questions concerning the elements that were lacking in order to substantiate the Veteran's claim, including queries directed at his treatment history and potential sources of records and symptoms required by the diagnostic criteria for an increased rating. The Veteran volunteered his pertinent medical history, as to the disability on appeal. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claim. VA's duty to assist has been satisfied.

Additionally, the Board finds there has been substantial compliance with its prior remand directives as to the claim. The United States Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) The record shows that in February 2013 the Appeals Management Center obtained the required supplemental opinion, and issued a March 2013 Supplemental Statement of the Case. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998).
Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Diabetes mellitus, type II, is rated pursuant to 38 C.F.R. § 4.119, DC 7913. The November 2004 rating decision on appeal granted the Veteran's 20 percent rating for diabetes mellitus, type II.  

A 20 percent rating is warranted for diabetes mellitus, type II, requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet. A 40 percent rating is warranted for such requiring insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes mellitus, type II, requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately. Diabetes mellitus, type II, requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent rating. 38 C.F.R. § 4.119, DC 7913. 

Compensable complications of diabetes mellitus, type II, are to be rated separately unless they are part of the criteria used to support a 100 percent rating; noncompensable complications are considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note 1.

DC 7522, contemplating deformity of the penis with loss of erectile power, provides a 20 percent rating. 38 C.F.R. § 4.115b, DC 7522. In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met. 38 C.F.R. § 4.31. Here, the Veteran has not been assigned a compensable rating for his erectile dysfunction.

After filing the claim for an increased rating, the Veteran underwent VA examinations in September 2004, February 2008, June 2010, and June 2012. 

The September 2004 VA examination revealed that the Veteran was prescribed medication, a 5 mg tablet called Glipizide, to take twice each day for his diabetes mellitus, type II. He was required to restrict his diet, but regulation of his activities was not required. He had no diabetic retinopathy but complained of numbness and tingling in both feet. He had a history of erectile dysfunction but his impotence was effectively treated with Viagra. The examiner diagnosed diabetes mellitus, type II, and mild-to-moderate diabetic neuropathy of the bilateral lower extremities.

The February 2008 VA examination revealed that the Veteran was allergic to Metformin and Glyburide and was prescribed insulin, 30 units in the morning and 35 in the evening, for his diabetes mellitus, type II. He was also required to restrict his diet, but regulation of his activities was not required. The Veteran continued to complain about his diabetic neuropathy.

The June 2010 VA examination concluded that the Veteran's erectile dysfunction was as likely as not caused by his diabetes mellitus, type II. The examiner confirmed that there existed no penile deformity or testicular atrophy. 

The June 2012 VA examination revealed that the Veteran continued to take insulin for his diabetes mellitus, type II. The Veteran reported no hospitalizations and seeing his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions. The examination did not explicitly address restrictions on his diet and concluded that regulation of his activities was not required. The Veteran was able to achieve an erection sufficient for penetration and ejaculation with medication but not without. At the Veteran's request, the examiner did not examine the Veteran's penis or testicles. The examination also discussed the extent to which the Veteran's diabetic peripheral neuropathy limits his activities. 

At the time of the Veteran's April 2012 Board hearing, the Veteran reported that his diabetes mellitus, type II, required insulin, restricted diet, and regulation of activities. He did not testify to any change having occurred during the appellate period. The VLJ discussed that the regulation of activities contemplated by the rating criteria referred to a situation wherein the avoidance of strenuous occupational and recreational activities was required to avoid blood sugar problems. Lacking medical training, the Veteran could not competently assess the cause of the limitations on his activities. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In December 2012 the Board remanded the case in order to obtain a supplemental medical opinion. The examiner who supplied the February 2013 supplemental medical opinion stated, "The veteran's diabetes requires Insulin (more than on injection per day), restricted diet, AND regulation of activities." He stated further that this regulation of activities is not specifically due to diabetes but due to a complication of diabetes which is peripheral neuropathy. The examiner then cited to a specific notation in the evidence supportive of this conclusion that any limitations on the Veteran's activities were actually due to the peripheral neuropathy caused by the diabetes, not the diabetes mellitus, type II, itself. The examiner also noted that the Veteran had a history of episodic hypoglycemic events over the past year but none required hospitalizations or acute visits to his diabetic care provider. The Board notes that service connection has been established for peripheral neuropathy of all four extremities, with each assigned a separate compensable evaluation. See 38 C.F.R. § 4.14 (2014).

Based on the forgoing, the Board concludes that the Veteran's diabetes mellitus, type II, requires insulin and diet restrictions, but not regulation of his activities. As such, the Veteran's diabetes mellitus, type II, meets the criteria for a rating of 20 percent, but no higher. As noted, in order for a higher 40 percent rating to be warranted, the evidence has to establish that the Veteran's diabetes mellitus, type II, requires insulin, restricted diet, and regulation of activities. 38 C.F.R. § 4.119, DC 7913. The Veteran's disability is controlled through restricted diet and insulin. 

A 60 percent rating is warranted for diabetes mellitus, type II, requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately. As noted above, any episodes of hypoglycemic reaction have not resulted in hospitalizations or twice a month visits to a diabetic care provider. Moreover, the Veteran has had neither progressive loss of weight and strength nor complications that would be compensable if separately evaluated, rendering a 100 percent rating inapplicable. 38 C.F.R. § 4.119, DC 7913. 

Accordingly, in light of the foregoing, the Veteran is not entitled to a rating higher than 20 percent.

Erectile Dysfunction 

DC 7522, contemplating deformity of the penis with loss of erectile power, provides a 20 percent rating. 38 C.F.R. § 4.115b, DC 7522. In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met. 38 C.F.R. § 4.31. Here, while the Veteran has not been assigned a compensable rating for his erectile dysfunction, he has been awarded special monthly compensation under 38 C.F.R. § 3.350 (2014) as a result of it.

The Veteran also received VA examinations for erectile dysfunction in June 2010 and June 2012. Both examinations confirmed the erectile dysfunction but also found no indication of any deformity of the Veteran's penis. The Veteran has credibly asserted his inability to get an erection but has never indicated that he suffered from any penile deformity.

Based on the forgoing, the Board concludes that the Veteran's erectile dysfunction is not manifested by penile deformity, as is required for a compensable rating for erectile dysfunction. 38 C.F.R. § 4.115b, DC 7522. The Board finds, therefore, that the lay and medical evidence of record demonstrates that a compensable rating is not warranted. As the preponderance of the evidence is against the Veteran's claim, the claim must be denied. 38 U.S.C.A. § 5107(b).

Extraschedular

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The language of 38 C.F.R. § 3.321(b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Board finds that the rating criteria contemplate the Veteran's disability, productive only of medication and insulin use, restricted diet, regulation of activity, and erectile dysfunction; manifestations specifically contemplated in the pertinent rating criteria. Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321(b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Here, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 182, there are no additional symptoms of record that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson, 762 F.3d 1366.

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. He has not asserted that his diabetes mellitus, type II, with erectile dysfunction, renders it impossible to follow a substantially gainful occupation.


ORDER

An increased rating for diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


